Citation Nr: 0421023	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-02 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1310 (West 2002). 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318. 

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1151. 

4.  Entitlement to Dependents' Educational Assistance (DEA) 
under Title 38, United States Code, Chapter 35.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefits sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from July 1963 to August 1966 and who died 
in November 2001, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The Board notes that the June 2002 letter to the appellant 
notifying her of the May 2002 rating decision informed her 
that her claim for death pension had been denied because she 
did not submit income/net worth information.  However, the 
May 2002 rating decision not adjudicate a claim for death 
pension benefits and it does not appear that the RO ever 
requested income and net worth information from the 
appellant.  At her hearing before the BVA in November 2003 
the appellant was informed that this matter would be referred 
to the RO for development and adjudication.  Accordingly, the 
matter of entitlement to death pension benefits is referred 
to the RO for appropriate action.  

In addition, at the time of the veteran's death, he had three 
claims for service connection and two claims for increased 
evaluations pending.  On the appellant's application for VA 
benefits dated in December 2001 she specifically requested 
consideration of a claim for accrued benefits.  However, the 
record does not reflect that the RO addressed this matter.  
Accordingly, the appellant's claim for accrued benefits is 
referred to the RO for appropriate action.  

The issues of entitlement to DIC benefits under 38 U.S.C.A. 
§§ 1318 and 1151, as well as the issue of entitlement to DEA 
benefits will be addressed in the REMAND portion of this 
decision.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
issue on appeal has been obtained.

2.  The veteran's death certificate showed he died in 
November 2001 of an immediate cause of death of end stage 
lymphoma.

3.  At the time of the veteran's death, service connection 
had been established for a generalized anxiety disorder with 
physiological response affecting the gastrointestinal tract, 
evaluated as 50 percent disabling, and for prostatitis, 
evaluated as 10 percent disabling, for a combined schedular 
evaluation of 60 percent.

4.  Non-Hodgkin's lymphoma was not manifested during service 
or within one year of separation from service.  

5.  There is no competent medical evidence of record that 
demonstrates a disability of service origin caused, hastened, 
or materially or substantially contributed to the veteran's 
death.



CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).

2.  The requirements for payment of Dependency and Indemnity 
Compensation benefits under 38 U.S.C.A. § 1310 have not been 
met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by BVA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the May 2002 rating 
decision, as well as the Statement of the Case issued in 
connection with the appellant's appeal have notified her of 
the evidence considered, the pertinent laws and regulations 
and the reasons her claim was denied.  In addition, an 
January 2002 letter to the appellant provided her notice of 
the VCAA as required by 38 U.S.C.A. § 5103(a).  The Board 
observes that this January 2002 letter to the appellant was 
provided to her prior to the May 2002 rating decision as 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  Therefore, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, medical records identified by the appellant have 
either been submitted by the appellant or obtained by the RO.  
The Board also finds that the medical evidence of record is 
sufficient to decide the claim.  As will be further explained 
below, there is no indication from the evidence of record 
that the veteran's death is in any way associated with an 
event, injury or disease in service or with another service-
connected disability.  Lastly, the appellant and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Accordingly, the Board finds that the VA 
has done everything necessary to assist the appellant and 
that no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.



Background and Evidence

The veteran's death certificate shows he died in November 
2001 at the age of 56 of end stage lymphoma.  

During the veteran's lifetime, service connection had been 
established for a generalized anxiety disorder with 
physiological response affecting the gastrointestinal tract, 
evaluated as 50 percent disabling and for prostatitis, 
evaluated as 10 percent disabling, for a combined schedular 
evaluation of 60 percent.  

Service medical records contain no evidence of complaints, 
treatment or diagnosis of lymphoma.  

Private and VA medical records dated following separation 
from service contain no evidence of lymphoma until a private 
medical record dated in November 1998.  At that time a 
computerized tomography scan of the upper abdomen with 
contrast concluded with an impression of mild splenomegaly 
with a 2.5-centimeter hypodense splenic mass and 
retroperitoneal adenopathy that was very suspicious for 
lymphoma.  Subsequent records reflect that the veteran had 
been diagnosed with non-Hodgkin's lymphoma.  For example, 
private medical records pertaining to a hospitalization of 
the veteran in March 2001 showed the veteran was admitted for 
high-dose therapy for recurrent non-Hodgkin's lymphoma.  It 
was also recorded that, in November 1998, the veteran was 
found to have large cell lymphoma and underwent chemotherapy 
until March 1999.  It was indicated that the veteran had good 
response to therapy, but that it may or may not have been a 
complete response.  It was noted that the veteran developed 
difficulty again in November 1999 with submandibular 
adenopathy and was later found to have progressive disease in 
August 2000 with pathologic adenopathy diagnosed after an 
admission for atypical chest pain.  

An undated deferred rating decision reflects the RO's 
determination that the April 2001 information submitted by 
the veteran raised a claim of service connection for non-
Hodgkin's lymphoma.  Following a letter to the veteran dated 
in July 2001, the veteran contacted the RO in July 2001 and 
indicated that he was not trying to pursue a claim for 
service connection for non-Hodgkin's lymphoma.  

An application for VA benefits from the appellant received in 
December 2001 indicates that the appellant was claiming that 
the cause of the veteran's death was due to service.  On page 
8 of that application, the appellant indicated that she was 
requesting DIC and accrued benefits only.  

A January 2002 letter to the appellant from the RO informed 
the appellant of the VCAA in connection with her claim for 
DIC benefits under 38 U.S.C.A. § 1310 as required by 
38 U.S.C.A. § 5103(a).  A March 2002 letter to the appellant 
from the RO informed her that the United States Court of 
Appeals for the Federal Circuit had imposed a stay in 
processing of all claims for DIC benefits under 38 U.S.C.A. 
§ 1318.  

A May 2002 rating decision denied claims for service 
connection for the cause of the veteran's death, DIC under 
the provisions of 38 U.S.C.A. § 1318, and Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35.  A June 
2002 letter to the appellant informed her that they had 
denied her claim for DIC, death pension and accrued benefits.  

Correspondence from the appellant dated in June 2002 
expressed disagreement with the May 2002 rating decision.  In 
that correspondence the appellant made reference to the 
veteran's exposure to asbestos during service.  That 
statement can also be construed as raising a claim for DIC 
benefits under 38 U.S.C.A. § 1151 essentially based on the 
VA's failure to diagnose and treat the veteran's non-
Hodgkin's lymphoma.  The appellant also expressed some 
confusion about the RO's letter denying a claim for death 
pension because she had not been requested to submit any 
income or net worth information.  She indicated that she 
would provide what information was needed.  

The appellant was provided a Statement of the Case dated in 
October 2002 which addressed the issues of entitlement to 
service connection for the cause of the veteran's death, DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.  

A rating decision dated in October 2002 denied service 
connection for the cause of the veteran's death as a result 
of asbestos exposure.  The appellant was notified of that 
decision by letter dated in November 2002 and was provided a 
copy of that rating decision.  

A VA Form 9 (Appeal to Board of Veterans' Appeals) dated in 
January 2003 indicated that the appellant desired to appeal 
all of the issues listed in the Statement of the Case.  In 
that Form the appellant recounted VA treatment the veteran 
had received in October 1998 for blood clots and her concern 
that VA physicians did not look for the cause of the blood 
clots.  The appellant related her belief that, had the cancer 
been found at that time, approximately a year before it was 
diagnosed, that the veteran may have survived.  

In February 2003 the RO requested all VA medical records 
dated between October 1998 and November 2001 from the VA 
Medical Center in New Orleans, Louisiana.  Those records were 
provided in May 2003.  Those records, as well as previously 
dated private and VA medical records, contained no evidence 
that suggests an etiology for the veteran's lymphoma or a 
relationship of the lymphoma to service.  

A rating decision dated in June 2003 denied DIC benefits 
under 38 U.S.C.A. § 1151.  A statement from the appellant 
dated in November 2003 expressed disagreement with the June 
2003 rating decision which denied DIC benefits under 
38 U.S.C.A. § 1151 and requested a Statement of the Case.  

The appellant presented testimony at a hearing before the BVA 
at the RO in New Orleans, Louisiana, in November 2003.  At 
that hearing the appellant submitted private medical records 
dated in November 1998 pertaining to the veteran's initial 
diagnosis and treatment for lymphoma.  At that hearing, the 
appellant also indicated a desire to file a claim for death 
pension benefits.  She testified regarding the veteran's VA 
treatment beginning in December 1997 following a motor 
vehicle accident.  No testimony was presented concerning the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1310. 

Law and Analysis

The appellant in this case is the surviving spouse of a 
veteran who had active service during the Vietnam conflict 
between July 1965 to August 1966.  The veteran died in 
November 2001 at the age of 56 of end stage lymphoma, which 
medical records reflect had been diagnosed as non-Hodgkin's 
lymphoma.  While the appellant indicated in her December 2001 
application that she was claiming the veteran's death was due 
to service, it is apparent from the appellant's Notice of 
Disagreement, Substantive Appeal, and testimony presented at 
a hearing before the BVA in November 2003 that she primarily 
contends that the veteran's death was the result of the VA's 
failure to diagnose the veteran's non-Hodgkin's lymphoma at 
an earlier date to permit treatment and the veteran's 
survival.  More specifically, the appellant has contended 
that when the veteran received treatment for his blood clots 
the VA failed to investigate the actual cause of the blood 
clots, thus delaying a diagnosis and treatment.  As will be 
explained below in the REMAND portion of this decision, the 
claim for DIC benefits under 38 U.S.C.A. § 1151 has not been 
prepared for appellate review and is being returned to the RO 
for further development.  Nevertheless, the appellant's claim 
for DIC benefits under 38 U.S.C.A. § 1310 has been prepared 
for appellate review and the Board will address that issue.  

Under applicable law, a claimant of DIC benefits under 
38 U.S.C.A. § 1310 must establish that a disability of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The principal cause of death is one 
which singularly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, a service-connected disability includes certain 
chronic diseases, such as a malignant tumor, which may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges that VA 
laws and regulations provide for a presumption of service 
connection for non-Hodgkin's lymphoma for veterans who served 
in Vietnam.  38 U.S.C.A. § 1116(2); 38 C.F.R. §§ 3.309, 
3.313.  However, the appellant does not contend, nor does the 
evidence demonstrate that the veteran ever served in Vietnam.  
As such, this presumption is not applicable in this case.  

With respect to the evidence of record, the veteran's service 
medical records contain no evidence of complaints, treatment 
or diagnosis of any type of lymphoma, including non-Hodgkin's 
lymphoma.  Post service medical records reflect that this 
disorder was first diagnosed decades following the veteran's 
separation from service.  Furthermore, there is no medical 
evidence of record which suggests that the veteran's non-
Hodgkin's lymphoma is in any way related to the veteran's 
period of active service.  As such, the veteran's death is 
not shown to be due to a service-connected disability since 
the veteran's non-Hodgkin's lymphoma is not shown to be in 
any way related to service.  

The evidence also does not show that the veteran's service-
connected disabilities, his generalized anxiety disorder and 
prostatitis, contributed in any way to the veteran's death.  
In this regard, medical records associated with the treatment 
for the veteran's lymphoma do not contain any reference to 
either the veteran's generalized anxiety disorder or 
prostatitis.  Therefore, the Board finds that the veteran's 
service-connected disabilities are not shown to have 
contributed substantially or materially to the veteran's 
death.

The Board does acknowledge that there is no medical opinion 
regarding the etiology of the veteran's non-Hodgkin's 
lymphoma or an opinion regarding any possible contribution of 
the veteran's service-connected disabilities to his death.  
However, in this case the Board believes that such opinions 
are unnecessary given the appellant's contentions and the 
absence of any indication from the medical evidence that the 
veteran's non-Hodgkin's lymphoma was in any way related to 
service or that the veteran's service-connected disabilities 
played any part in the veteran's death.  In this regard, the 
Board notes that the VA is required to obtain such an opinion 
when there is evidence which indicates that the disability or 
symptoms may be associated with the claimant's active 
service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(a)(4).  
The Board believes that this is particularly so in this case 
where the appellant essentially contends that VA treatment or 
failure to treat the veteran resulted in his death.  

Therefore, the Board finds that a preponderance of the 
evidence is against a conclusion that a service-connected 
disability was either a principal or contributory cause of 
the veteran's death.  Accordingly, DIC benefits under the 
provisions of 38 U.S.C.A. § 1310 are not established.


ORDER

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1310 is denied.


REMAND

A preliminary review of the record with respect to the issues 
not addressed above, discloses a need for further development 
with respect to those issues.  With respect to the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 
and Dependents' Educational Assistance under 38 U.S.C., 
Chapter 35, the Board notes that the appellant has not been 
provided notice of the VCAA with respect to those claims as 
required by 38 U.S.C.A. § 5103(a).  In this regard, the 
January 2002 letter to the appellant specifically informed 
her of the substance of the VCAA in connection with her claim 
for service connection for the cause of the veteran's death, 
or DIC benefits under 38 U.S.C.A. § 1310.  While the RO 
informed the appellant in March 2002 that her claim for DIC 
benefits under 38 U.S.C.A. § 1318 was being stayed based on a 
decision from the U.S. Court of Appeals for the Federal 
Circuit, the RO subsequently adjudicated that claim, as well 
as the DEA claim in the rating decision dated in May 2002, 
and included those issues in the Statement of the Case 
subsequently issued.  Nevertheless, since the requirements 
necessary to establish entitlement to DIC benefits under 
38 U.S.C.A. § 118 and DEA benefits differ in significant ways 
from the requirements necessary to establish DIC benefits 
under 38 U.S.C.A. § 1310, further notice of the VCAA as 
required by 38 U.S.C.A. § 5103(a) is required.  

With respect to the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1151, the record reflects that the RO 
considered and denied this claim in a rating decision dated 
in June 2003.  The appellant subsequently filed a Notice of 
Disagreement to that decision in November 2003.  Thus, the 
next step in the appellate procedure is for the RO to issue a 
Statement of the Case.  In the past, the Board has referred 
such matters back to the RO for appropriate action, but the 
Court has indicated that the proper action is to remand the 
issue to the RO for appropriate action.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1990) ("thus, the next step 
was for the RO to issue an SOC on the denial of the [ ] 
claim, and the Board should have remanded the issue to the 
RO, and not referred it there, for issuance of that SOC.").  
In addition, it does not appear that the RO has notified the 
appellant of the VCAA as required by 38 U.S.C.A. § 5103(a) in 
connection with her claim for DIC benefits under 38 U.S.C.A. 
§ 1151.  The evidence necessary to substantiate this claim 
differs significantly from the evidence necessary to 
establish entitlement to DIC under 38 U.S.C.A. § 1310, and 
consequently, the appellant is entitled to notice of the 
evidence necessary to substantiate this claim.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the appellant 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO's attention is directed to 
paragraphs 2 and 3 in the INTRODUCTION 
portion of this decision.

2.  The appellant should be provided 
notice of the VCAA as required by 
38 U.S.C.A. § 5103(a) in connection with 
her claims for DIC benefits under 
38 U.S.C.A. § 1318 and § 1151, as well as 
her claim for DEA benefits. 

3.  The RO should issue a Statement of 
the Case in response to the appellant's 
Notice of Disagreement to the June 2003 
rating decision that denied entitlement 
to DIC benefits under 38 U.S.C.A. § 1151.  
The appellant and her representative 
should clearly be advised of the need to 
file a Substantive Appeal after the 
issuance of the Statement of the Case if 
the appellant desires to complete an 
appeal for DIC benefits under 38 U.S.C.A. 
§ 1151.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence submitted by the appellant.  If the 
benefits sought are not granted, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument she 
desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until she is notified.  



	                     
______________________________________________
	KATHLEEN K. Gallagher
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



